EFiled: Sep 04 2020 09:20AM EDT
                                                      Filing ID 65904501
                                                      Case Number 137,2020
         IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOHN W. BRITTINGHAM,                  §
                                        §   No. 137, 2020
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below–Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID Nos. 0902004132 (S)
        Plaintiff Below,                §               1307001326 (S)
        Appellee.                       §

                           Submitted: June 29, 2020
                           Decided:   September 4, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record below, it appears to the Court that:

      (1)    John Brittingham appeals the Superior Court’s February 7, 2020

violation of probation (“VOP”) sentencing order. We find no merit to the appeal.

Accordingly, we affirm the Superior Court’s judgment.

      (2)    On August 5, 2009, Brittingham pleaded guilty to three counts of

second degree burglary, four counts of theft of a firearm, and one count of possession

of a firearm by a person prohibited in Criminal ID No. 0902004132. The Superior

Court immediately sentenced Brittingham to an aggregate of 33 years of Level V
incarceration, suspended after four years and the successful completion of the Key

Program followed by decreasing levels of supervision.

       (3)    While Brittingham was on probation, he picked up new criminal

charges.     On December 6, 2013, Brittingham pleaded guilty to one count of

possession of a deadly weapon by a person prohibited and one count of second

degree burglary to resolve these new charges in Criminal ID No. 1307001326. The

Superior Court immediately sentenced Brittingham to an aggregate of 11 years of

Level V incarceration, suspended after six years and the successful completion of

the Key Program followed by decreasing levels of supervision.                On the basis of

these new charges, the Superior Court found Brittingham had violated the terms of

his probation in Criminal ID No. 0902004132 and sentenced him to an aggregate of

12 years of Level V incarceration, suspended after two years followed by four years

of Level III probation.

       (4)    In October 2019, the Department of Correction conditionally released

Brittingham in Criminal ID No. 1307001326 under 11 Del. C. § 43481 because he

had earned statutory and meritorious good time credits in both Criminal ID No.

1307001326 and Criminal ID No. 0902004132. On January 23, 2020, Brittingham’s


1
  11 Del. C. § 4348 (“A person released on or after August 8, 2012, having served that person’s
term or terms in incarceration, less such merit and good behavior credits as have been earned,
shall, upon release, be deemed as released on probation until the expiration of the maximum term
or terms for which the person is sentenced. A person may waive the right to conditional release,
in which case the person shall serve the remainder of the term or terms in prison. Such waiver
shall be in writing.”).
                                               2
probation officer filed a VOP report with the Superior Court alleging that

Brittingham had violated the terms of his probation in both cases by testing positive

for cocaine and absconding from probation.

         (5)     On February 7, 2020, the Superior Court held a VOP hearing. The

Superior Court found that Brittingham had violated the terms of his probation and

sentenced him to an aggregate of eight years of Level V incarceration suspended for

decreasing levels of supervision in Criminal ID No. 0902004132. In Criminal ID

No. 1307001326, the Superior Court revoked Brittingham’s conditional release and

ordered that he forfeit all previously earned statutory and meritorious good time and

that he serve the balance of the sentence from which he had been released. This

appeal followed.

         (6)     Once the State has proven by a preponderance of the evidence that a

VOP has occurred, the Superior Court is authorized to impose any period of

incarceration up to and including the balance of the Level V time remaining to be

served on the original sentence.2 If the sentence imposed falls within statutory limits,

we will not disturb the sentence on appeal unless the probationer can establish that

the sentencing judge relied on impermissible factors or exhibited a closed mind when

imposing the sentence.3



2
    11 Del. C. § 4334(c).
3
    Weston v. State, 832 A.2d 742, 746 (Del. 2003).
                                                 3
         (7)    In his opening brief on appeal, Brittingham does not dispute that he

violated the terms of his probation, nor does he argue that the sentencing judge relied

on impermissible factors or sentenced him with a closed mind. Rather, Brittingham

argues that, because he was conditionally released in Criminal ID No. 1307001326,

the Superior Court erred by ordering the forfeiture of the good time credit he earned

in Criminal ID No. 0902004132. Brittingham’s argument is unavailing.

         (8)    The Department of Correction (“DOC”) computes an inmate’s

estimated good time credits based on the total of an inmate’s sentences and

conditionally subtracts that total from the total prison time the inmate is serving to

determine a conditional release date.4 In Snyder v. Andrews, this Court has held that

DOC’s “method of computing good time result[ing] in the computation of one parole

eligibility date and one conditional release date for each inmate, without regard to

the number of sentences being served by the inmate[,]” is “consistent with the basic

goals of parole and conditional release.”5 The elimination of parole divested DOC

of jurisdiction over conditional release, leaving the Superior Court with jurisdiction

over conditional release as well as “traditional” VOPs. Nonetheless, the rationale in

Andrews is still applicable and guides our decision to affirm the Superior Court’s

sentence in this case. As a practical matter, because Brittingham was conditionally



4
    See Snyder v. Andrews, 708 A.2d 237, 239 (Del. 1998).
5
Id. at 247-48.
                                                4
released due, in part, to the good time credit he earned in Criminal ID No.

0902004132, it was only fair that he forfeited that credit when he failed to abide by

the terms of his probation and the Superior Court revoked his conditional release in

Criminal ID No. 1307001326.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                BY THE COURT:


                                /s/ Gary F. Traynor
                                Justice




                                         5